DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 2/17/2022.
Claims 1,3-11, 13-24 are pending. Claim 2 and 12 are cancelled. Claim 23-24 are newly added. Claims 1, 3-11 and 1,3-11, 13-24 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11, 13 and  21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Morimoto, Yasutsugu et al (PGPUB Document No. 20150227505), hereafter, referred to as “Morimoto”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, , in further view of Fux, Vadim et al (PGPUB Document No. 20080244387), hereafter, referred to as “Fux”.
Regarding claim 1 (Currently amended), Dhamdhere teaches receiving digital data that comprises the acronym and a current usage context(Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context) for finding acronym expansion “The acronym engine 180 evaluates the candidate acronyms 162 and the search results 134 to identify candidate expansions for the candidate acronyms 162. the identified candidate expansion for a candidate acronym used in a particular query context is stored in a database” ), the current usage context comprising words or phrases that are adjacent to the acronym in the electronic document (Dhamdhere, para 0029-0030 disclose context can be adjacent words to the acronym “query contexts can specify relative positions of the other terms in among the query terms…For example, a particular synonym rule can specify that the term “pet” is a synonym for the query term “dog,” but only when “dog” is followed by the term “food” in the query”; here the examiner interprets “electronic document”  as an electronic means of containing texts); 
identifying the acronym and the current usage context from the received digital data, the acronym and the current usage context forming an acronym-usage context pair(Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context) for finding acronym expansion and using acronym-context pair “a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database”); identifying, from a database, a set of existing definitions that correspond to the acronym, each existing definition of the set of existing definitions associated with one or more stored usage contexts (Dhamdhere, para 0045-0046 discloses looking up acronym expansion in the database using acronym-context pair “a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database”); 
Dhamdhere teaches finding expansion of acronyms using current/query context but he does not explicitly teach A computer-implemented method for linking an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the computer-implemented method comprising: in accordance with a determination that the set of existing definitions comprises a single existing definition: causing display of an definition window overlaying the electronic document; causing the definition window to display a selectable link to the single existing definition; in accordance with a determination that the set of existing definitions comprises multiple existing definitions: based on the formed acronym-usage context pair, determining a similarity metric between the current usage context comprising the words or phrases adjacent to the acronym in the electronic document and the one or more stored usage contexts of the set of existing definitions that corresponds to the acronym; using determined similarity metrics, identifying a subset of context-relevant definitions from the set of existing definitions;  causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries, each entry comprising a selectable link to a respective context-relevant definition of the subset of context-relevant definitions.
However, in the same field of endeavor of context based similarity determination Morimoto teaches based on the formed acronym-usage context pair, determining a similarity metric between the current usage context comprising the words or phrases adjacent to the acronym in the electronic document and the one or more stored usage contexts of the set of existing definitions that corresponds to the acronym(Morimoto,  para 0049 discloses determining similarity matrix between pair of words (which can be current context and stored contexts/synonym dictionary) and where the context is adjacent or words in vicinity “Context-based similarity is a method of calculating similarity of a pair of words according to similarity of a context of a word. A context of a certain word means a word, a word string, or the like in "the vicinity" of a place where the word appears in a text.”; this disclosed teaching can be used for finding similarity of contexts for acronym elaboration or expansion); using determined similarity metrics, identifying a subset of context-relevant definitions from the set of existing definitions(Morimoto,  para 0085 discloses determining result based on similarity matrix “The semantic relationship extraction device inputs, concerning all pairs of words in the matrix, feature vectors to a learned classifier and identifies a semantic relationship. The semantic relationship extraction device stores a determination result of the classifier in a determination result field of the similarity matrix.”) ;  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the acronym expansion extraction of Dhamdhere into matching acronym-context similarity for its expanded term using similarity matrices of Morimoto to produce an expected result of matching acronym definition based on its context. The modification would be obvious because one of ordinary skill in the art would be motivated to find best possible definition matches based on context.
Dhamdhere and Morimoto teach displaying context-relevant acronym definition but they don’t explicitly teach A computer-implemented method for linking an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the computer-implemented method comprising: in accordance with a determination that the set of existing definitions comprises a single existing definition: causing display of an definition window overlaying the electronic document; causing the definition window to display a selectable link to the single existing definition; in accordance with a determination that the set of existing definitions comprises multiple existing definitions: causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries, each entry comprising a selectable link to a respective context-relevant definition of the subset of context-relevant definitions.
However, in the same field of endeavor of acronym expansion lookup Kao teaches A computer-implemented method for linking an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the computer-implemented method comprising(Kao, Fig.2 and para 0033 -0034 disclose linking acronym 240 in a document to its retrievable definition in pop-up window;  Dhamdhere’s disclosed context-relevant acronym can be displayed using Kao’s pop-up window for displaying acronym definition): in accordance with a determination that the set of existing definitions comprises a single existing definition: causing display of an definition window overlaying the electronic document(Kao, element 320 – 325 of Fig. 3 discloses locating or determining one expansion candidate for acronym and displaying it; Fig.2 and para 0033 further disclose one single expansion candidate is being displayed in a pop-up window 250 overlaid on the document with acronym definition “Pop-up 250 can be an overlay window or dialog box that includes expansion 255. Expansion 255 can be a textual expansion or textual definition for an associated acronym. Pop-up 250 can also include additional items related to the expansion 255” ); causing the definition window to display a selectable link to the single existing definition (Kao, Fig.2 and para 0033 further disclose that acronym definition in the pop-up window 250 is viewable via an user selectable link “Pop-up 250 can also include additional items related to the expansion 255, such as repeating text for the acronym being expanded (shown), providing user triggerable links or icons to modify/delete/view an acronym expansion repository (not shown)”  ): 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition display of Dhamdhere and Morimoto into displaying of acronym definition on a pop-up window for selection of Kao to produce an expected result of displaying matching context-relevant acronym definition. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition in a user friendly manner.
Dhamdhere, Morimoto and Kao teach displaying context-relevant acronym definition when there is a single match but they don’t explicitly teach in accordance with a determination that the set of existing definitions comprises multiple existing definitions: causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries, each entry comprising a selectable link to a respective context-relevant definition of the subset of context-relevant definitions.
However, in the same field of endeavor of displaying selectable options Fux teaches in accordance with a determination that the set of existing definitions comprises multiple existing definitions: causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries(Fux, Fig. 5 and para 0031 disclose when multiple options are determined then list of selectable options are being displayed (308) “the spell check function 44 identified a number of proposed spell check interpretations 312…The proposed spell check interpretations 312 have been output in a list 308 on the display 32” ; where element 308 of fig. 5 further teaches that list 308 is overlaid on the document 300), each entry comprising a selectable link to a respective context-relevant definition of the subset of context-relevant definitions(Fux, Fig. 5 and para 0032 further disclose that displayed options are selectable by selection keys “spell check interpretations 312 have been output in a list 308 on the display 32. The uppermost proposed spell check interpretation 312 is depicted as being highlighted, as at 316. An actuation of the <ENTER> key 60 would result in the misspelled text entry 302 “SPELLIN” being replaced with the currently highlighted”; Fux’s disclosed teaching of displaying multiple options in a selectable manner can be used for displaying context relevant definition of acronym).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition display of Dhamdhere, Morimoto and Kao into displaying of possible interpretation of Fux to produce an expected result of displaying matching context-relevant acronym definitions. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definitions in a list to user for selection.

Claim 2, cancelled.
Regarding claim 3 (currently amended), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 and Kao further teaches wherein the selectable link associated with the context-relevant definition or the single existing definition is traversable to cause display of the context-relevant definition on a display device in response to an interaction of an input device (Kao, Fig.2 and para 0033 disclose that acronym definition in the pop-up window 250 is viewable via an user selectable link and further in para 0034 discloses that pop-up window can be activated upon user interaction  “when a user places pointer 245 over either the acronym 240 and/or the expansion indicator 242, the pop-up 250 can automatically appear.”; where Dhamdhere’s disclosed context-relevant definition can be displayed on Kao’s disclosed pop-up acronym definition window).
Regarding claim 4 (Previously presented), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 and Kao further teaches wherein the definition selector window is created in response to an automated scan of the electronic document that identifies the acronym (Kao, para 0025 disclose identification of acronyms when text is processed or scanned “When messages are exchanged through the communication server 150, a text processor (not shown) can locate any acronyms contained within the messages and can include expansions for those acronyms when providing the text message to desired recipients.”; Fig.2 and para 0032 disclose that acronym definition selector in the pop-up window 250 is being created  “Acronyms 240 appearing within the dialogue section 220 can be processed to determine if an expansion for that acronym is available. When an expansion is available, an expansion indicator 242 can be displayed.”).
Regarding claim 21 (Previously presented), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 and Kao further teaches wherein: the acronym is visually distinguished from surrounding portions of the electronic document (Kao, element 240 the  acronym in the electronic document 220 is visually distinguished from surrounding by an expansion indicator 242  ); and the definition selector window is a pop-up window that is positioned proximate to the acronym (Kao, element 250 pop-up window of Fig.2 discloses that definition window is being positioned close to acronym 240 ).
Regarding claim 11 (Currently amended), Dhamdhere teaches One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising(Dhamdhere, para 0022-0023 disclose computer processor and storage device to executing instructions): receiving digital data that comprises an acronym and a current usage context (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context ) for finding acronym expansion “The acronym engine 180 evaluates the candidate acronyms 162 and the search results 134 to identify candidate expansions for the candidate acronyms 162. the identified candidate expansion for a candidate acronym used in a particular query context is stored in a database” ), the current usage context comprising words or phrases that are adjacent to the acronym in an electronic document(Dhamdhere, para 0029-0030 disclose context can be adjacent words to the acronym “query contexts can specify relative positions of the other terms in among the query terms…For example, a particular synonym rule can specify that the term “pet” is a synonym for the query term “dog,” but only when “dog” is followed by the term “food” in the query”; here the examiner interprets “electronic document”  as an electronic means of containing texts); 
identifying the acronym and the current usage context from the received digital data, the acronym and the current usage context forming an acronym-usage context pair(Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context ) for finding acronym expansion and using acronym-context pair “ a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database” ); identifying, from a database, a set of existing definitions that correspond to the acronym, each existing definition of the set of existing definitions associated with one or more stored usage contexts(Dhamdhere, para 0045-0046 discloses looking up acronym expansion in the database using acronym-context pair “a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database”); 
Dhamdhere teaches finding expansion of acronyms using current/query context but he does not explicitly teach determining whether the set of existing definitions comprises more than one existing definition;  
in accordance with a determination that the set of existing definitions comprises a single existing definition: causing display of an definition window overlaying the electronic document; causing the definition window to display a selectable link to the single existing definition; 
in accordance with a determination that the set of existing definitions comprises multiple existing definitions: 
based on the formed acronym-usage context pair, determining a similarity metric between the current usage context comprising the words or phrases adjacent to the acronym 4Attorney Docket No. ATL0159.USU1 in the electronic document and the one or more stored usage contexts of the set of existing definitions that corresponds to the acronym;
using the determined similarity metric, identifying a subset of context-relevant definition from the set of existing definitions; 
causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries, each entry comprising a selectable link to a respective context-relevant definition of the subset of the context-relevant definitions.
However, in the same field of endeavor of context based similarity determination Morimoto teaches based on the formed acronym-usage context pair, determining a similarity metric between the current usage context comprising the words or phrases adjacent to the acronym 4Attorney Docket No. ATL0159.USU1 in the electronic document and the one or more stored usage contexts of the set of existing definitions that corresponds to the acronym (Morimoto,  para 0049 discloses determining similarity matrix between pair of words (which can be current context and stored contexts/synonym dictionary) and where the context is adjacent or words in vicinity “Context-based similarity is a method of calculating similarity of a pair of words according to similarity of a context of a word. A context of a certain word means a word, a word string, or the like in "the vicinity" of a place where the word appears in a text.”; this disclosed teaching can be used for finding similarity of contexts for acronym elaboration or expansion);
using the determined similarity metric, identifying a subset of context-relevant definition from the set of existing definitions (Morimoto,  para 0085 discloses determining result based on similarity matrix “The semantic relationship extraction device inputs, concerning all pairs of words in the matrix, feature vectors to a learned classifier and identifies a semantic relationship. The semantic relationship extraction device stores a determination result of the classifier in a determination result field of the similarity matrix.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the acronym expansion extraction of Dhamdhere into matching acronym-context similarity for its expanded term using similarity matrices of Morimoto to produce an expected result of matching acronym definition based on its context. The modification would be obvious because one of ordinary skill in the art would be motivated to find best possible definition matches based on context.
Dhamdhere and Morimoto teach displaying context-relevant acronym definition but they don’t explicitly teach determining whether the set of existing definitions comprises more than one existing definition;  in accordance with a determination that the set of existing definitions comprises a single existing definition: causing display of an definition window overlaying the electronic document; causing the definition window to display a selectable link to the single existing definition; 
in accordance with a determination that the set of existing definitions comprises multiple existing definitions: causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries, each entry comprising a selectable link to a respective context-relevant definition of the subset of the context-relevant definitions.
However, in the same field of endeavor of acronym expansion lookup Kao teaches in accordance with a determination that the set of existing definitions comprises a single existing definition; causing display of an definition window overlaying the electronic document (Kao, element 320 – 325 of Fig. 3 discloses locating or determining one expansion candidate for acronym and displaying it; Fig.2 and para 0033 further disclose one single expansion candidate is being displayed in a pop-up window 250 overlaid on the document with acronym definition “Pop-up 250 can be an overlay window or dialog box that includes expansion 255. Expansion 255 can be a textual expansion or textual definition for an associated acronym. Pop-up 250 can also include additional items related to the expansion 255” ): 
causing the definition window to display a selectable link to the single existing definition (Kao, Fig.2 and para 0033 further disclose that acronym definition in the pop-up window 250 is viewable via an user selectable link “Pop-up 250 can also include additional items related to the expansion 255, such as repeating text for the acronym being expanded (shown), providing user triggerable links or icons to modify/delete/view an acronym expansion repository (not shown)”  ): 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition display of Dhamdhere and Morimoto into displaying of acronym definition on a pop-up window for selection of Kao to produce an expected result of displaying matching context-relevant acronym definition. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition in a user friendly manner.
 Dhamdhere, Morimoto and Kao teach displaying context-relevant acronym definition when there is a single match but they don’t explicitly teach determining whether the set of existing definitions comprises more than one existing definition;  in accordance with a determination that the set of existing definitions comprises multiple existing definitions: causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries, each entry comprising a selectable link to a respective context-relevant definition of the subset of the context-relevant definitions.
However, in the same field of endeavor of displaying selectable options Fux teaches determining whether the set of existing definitions comprises more than one existing definition (Fux, Fig. 5 and para 0031 disclose determining/identifying if there are multiple definition or interpretation available “the spell check function 44 identified a number of proposed spell check interpretations 312);  
in accordance with a determination that the set of existing definitions comprises multiple existing definitions: causing display of a definition selector window overlaying the electronic document; and causing the definition selector window to display multiple entries(Fux, Fig. 5 and para 0031 disclose when multiple options are determined then list of selectable options are being displayed (308) “the spell check function 44 identified a number of proposed spell check interpretations 312…The proposed spell check interpretations 312 have been output in a list 308 on the display 32” ; where element 308 of fig. 5 further teaches that list 308 is overlaid on the document 300), 
each entry comprising a selectable link to a respective context-relevant definition of the subset of the context-relevant definitions (Fux, Fig. 5 and para 0032 further disclose that displayed options are selectable by selection keys “spell check interpretations 312 have been output in a list 308 on the display 32. The uppermost proposed spell check interpretation 312 is depicted as being highlighted, as at 316. An actuation of the <ENTER> key 60 would result in the misspelled text entry 302 “SPELLIN” being replaced with the currently highlighted”; Fux’s disclosed teaching of displaying multiple options in a selectable manner can be used for displaying context relevant definition of acronym).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition display of Dhamdhere, Morimoto and Kao into displaying of possible interpretation of Fux to produce an expected result of displaying matching context-relevant acronym definitions. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definitions in a list to user for selection.

Claim 12, cancelled.

Regarding claim 13, dependent on rejected claim 11 and further analysis are similar to claim rejection 3 and are applicable to claim 13.

Regarding claim 14, dependent on rejected claim 11 and further analysis are similar to claim rejection 4 and are applicable to claim 14.
Regarding claim 22 (Previously presented), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 11 and Kao further teaches wherein: 5Attorney Docket No. ATL0159.USU1 the acronym is visually distinguished from surrounding portions of the electronic document (Kao, element 240 the  acronym in the electronic document 220 is visually distinguished from surrounding by an expansion indicator 242  ); and the definition selector is a pop-up window that extends from the acronym (Kao, element 250 pop-up window of Fig.2 discloses that definition window is being extended from the acronym 240 ).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Morimoto, Yasutsugu et al (PGPUB Document No. 20150227505), hereafter, referred to as “Morimoto”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, , in view of Feng, Shi-Cong et al (PGPUB Document No. 20120109974), hereafter, referred to as “Feng”.

Regarding claim 5 (currently amended), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 but they don’t explicitly teach wherein the current usage context further comprises at least any one or more of: document metadata or recency data. 
However, in the same field of endeavor of acronym definition extraction Feng teaches wherein the current usage context further comprises at least any one or more of: document metadata or recency data (Feng, para 0012 discloses using electronic file metadata such has tags, links in web pages as context for extracting acronym definitions “By utilizing the rich set of features of web pages and explicit or implicit context cues, the extraction and ranking of acronym expansions may be improved. Valuable features of web pages and documents represented in a markup language, such as tags and links, can be used to provide information about an acronym and its corresponding expansion, thus enabling improved accuracy and efficiency performance.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Morimoto, Kao and Fux into considering file metadata as context of Feng to produce an expected result of considering file metadata as an additional context for matching context-relevant acronym definition. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition considering content of the files.

Regarding claim 15, dependent on rejected claim 11 and further analysis are similar to claim rejection 5 and are applicable to claim 15.

Claims  6 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Morimoto, Yasutsugu et al (PGPUB Document No. 20150227505), hereafter, referred to as “Morimoto”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, , in view of Zhu, Hengshu et al (PGPUB Document No. 20150127466), hereafter, referred to as “Zhu”.
Regarding claim 6 (currently amended), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 but they don’t explicitly teach wherein the similarity metric is determined by computing a Euclidean distance between the current usage context and the one or more stored usage contexts.
However, in the same field of endeavor of context similarity detection Zhu teaches wherein the similarity metric is determined by computing a Euclidean distance between the current usage context and the one or more stored usage contexts (Zhu, para 0061 discloses using Euclidean distance for finding similarity between contexts “the context-aware similarity may be determined by leveraging Euclidean distance, cosine distance, or KL divergence, for example. Thus, the similarity platform 103 can determine the probability that the two applications are contextually similar for a given context.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Morimoto, Kao and Fux into Euclidean distance approach for similarity measurement of Zhu to produce an expected result of finding matching context-relevant acronym definition reliably. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition by matching acronym contexts using well established mathematical approach such as Euclidean distance approach.

Regarding claim 16, dependent on rejected claim 11 and further analysis are similar to claim rejection 6 and are applicable to claim 16.

Claims  7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Morimoto, Yasutsugu et al (PGPUB Document No. 20150227505), hereafter, referred to as “Morimoto”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, in view of Fux, Vadim et al (PGPUB Document No. 20080244387), hereafter, referred to as “Fux”, in further view of Yuan, Wu et al (PGPUB Document No. 20160070792), hereafter, referred to as “Yuan”.

Claim 7(currently amended), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 but they don’t explicitly teach wherein the electronic document is created using the digital data received from one or more of a content sharing system, a content collaboration system, a project management system, or an issue tracking system, and wherein the context-relevant definition is displayed in any one or more of the content sharing system, the content collaboration system, the project management system, or the issue tracking system.
However in the same field of endeavor of acronym definition extraction Yuan teaches wherein the electronic document is created using the digital data received from one or more of a content sharing system, a content collaboration system, a project management system, or an issue tracking system (Yuan, para 0018 discloses electronic document is being generated from shared document “the sharing content parser 135 receives shared content, such as presentation slides or shared document data, and determines the textual content through…sharing content parser engine 135 is used by abbreviation parser engine 140 to find and explain undefined abbreviations, and also to populate abbreviation definition database 145 with abbreviations and corresponding explanations when explanations are found in the provided text.”), 
and wherein the context-relevant definition is displayed in any one or more of the content sharing system, the content collaboration system, the project management system, or the issue tracking system (Yuan, Fig. 6 and para 0047 disclose acronym delimitation is being displayed (element 615)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Morimoto, Kao and Fux into extraction of acronym definition in a content collaboration system of Yuan to produce an expected result of finding matching context-relevant acronym definition in a content collaboration system. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition to a collaborative environment so that multiple users can have access to acronym definitions.

Claim 8 (currently amended), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 but they don’t explicitly teach wherein the computer-implemented method is performed by a server computer that is coupled to a network to receive, the digital data from any one or more of a content sharing system, a content collaboration system, a project management system, or an issue tracking system, and send the context-relevant definition over the network to any one or more of the content sharing system, the content collaboration system, the project management system, or the issue tracking system.
However in the same field of endeavor of acronym definition extraction Yuan teaches wherein the computer-implemented method is performed by a server computer that is coupled to a network to receive, the digital data from any one or more of a content sharing system, a content collaboration system, a project management system, or an issue tracking system, and send the context-relevant definition over the network to any one or more of the content sharing system, the content collaboration system, the project management system, or the issue tracking system (Yuan, para 0020 & fig. 3 disclose receiving and sending data for extracting acronym definition from a content collaborative system “With reference now made to FIG. 3, depicted therein is flowchart 300 illustrating a process carried out in order to provide automatic explanation of presented abbreviations. Specifically, it may be a process performed by an online collaborative session system”; Fig. 1 further discloses receiving data (abbreviation) and sending definition for it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Morimoto, Kao and Fux into extraction of acronym definition in a content collaboration system of Yuan to produce an expected result of finding matching context-relevant acronym definition in a content collaboration system. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition to a collaborative environment so that various users can get the acronym definition from their own context perspective.

Regarding claim 17, dependent on rejected claim 11 and further analysis are similar to claim rejection 7 and are applicable to claim 17.

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 6 and are applicable to claim 18.

Claims  9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Morimoto, Yasutsugu et al (PGPUB Document No. 20150227505), hereafter, referred to as “Morimoto”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, in further view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”.
Regarding claim 9 (currently amended), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 and Morimoto further teaches wherein: the similarity metric is computed between the current usage context and the one or more stored usage contexts of each of the set of existing definitions(Morimoto,  para 0049 discloses determining similarity matrix between pair of words (which can be current context and stored contexts/synonym dictionary) and where the context is adjacent or words in vicinity “Context-based similarity is a method of calculating similarity of a pair of words according to similarity of a context of a word. A context of a certain word means a word, a word string, or the like in "the vicinity" of a place where the word appears in a text.”; this disclosed teaching can be used for finding similarity of contexts for acronym elaboration or expansion); 
But they don’t explicitly teach and the computer-implemented method further comprises causing display of, within the definition selector window, the set of existing definitions in a ranked order according to the similarity metric. 
However, in the same field of endeavor of context similarity detection Silk teaches and the computer-implemented method further comprises causing display of, within the definition selector window, the set of existing definitions in a ranked order according to the similarity metric(Silk, col 6 line 10-16 discloses ordering definition of acronym based on the score and displaying them accordingly “the DBMS 103 may provide contextual results that are tailored to the user. Once the scores are computed, the DBMS 103 may order the results based on the scores and return the highest scoring results as responsive to the query. The DBMS 103 may return the results to the client device 102, where the user interface 108 outputs the results for display.”; aforementioned disclosed ranked definitions can be displayed on Kao’s taught pop-up definition selection window in Fig. 2 ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context-related acronym definition extraction of Dhamdhere, Morimoto, Kao and Fux into providing an ordered list based on similarity score of Silk to produce an expected result of displaying an acronym definition list per their relevance order. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition by matching acronym contexts which list definition by their similarity order.
Regarding claim 10 (Previously presented), Dhamdhere, Morimoto, Kao, Fux and Silk teach all the limitations of claim 9 and Silk further teaches further comprising storing the current usage context in a digital dictionary in association with the context-relevant definition (Silk , claim 13 discloses adding current/new acronym context or tag in the acronym database or dictionary “determining, by the ML algorithm based on the first entry for the new acronym and the second ML model, that a definition for the new acronym has changed; generating, based on the second ML model, an updated definition and an updated tag for the new acronym; and adding a second entry for the new acronym comprising the updated definition and the updated tag to the database.”) in response to a digital input that indicates user approval of the context-relevant definition (Silk , element 770 of fig. 7 further discloses user acceptance or approval for adding the tags/context for acronyms).
Regarding claim 19, dependent on rejected claim 11 and further analysis are similar to claim rejection 19 and are applicable to claim 19.

Regarding claim 20, dependent on rejected claim 19 and further analysis are similar to claim rejection 10 and are applicable to claim 20.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Morimoto, Yasutsugu et al (PGPUB Document No. 20150227505), hereafter, referred to as “Morimoto”, in further view of Kao, Sandy et al (PGPUB Document No. 20070174045), hereafter, referred to as “Kao”, in view of Postelnicu, Gheorghe et al (US Patent No. US 9153239), hereafter, referred to as “Postelnicu”.

Regarding claim 23 (New), Dhamdhere, Morimoto, Kao and Fux teach all the limitations of claim 1 and Morimoto further teaches wherein determining the similarity metrics comprises: constructing a first feature vector using the current usage context (Morimoto,  Claim 2 and para 0049 disclose generation of feature vector for usage context “wherein the means for generating the feature vector includes: means for extracting, as context information of a word of attention, a word in a vicinity of an appearance place in the text of the word of attention”); 
But they don’t explicitly teach and performing a pairwise mathematical comparison between the first feature vector and a second feature vector corresponding to the one or more stored usage contexts. 
However in the same field of endeavor of context similarity detection Postelnicu teaches and performing a pairwise mathematical comparison between the first feature vector and a second feature vector corresponding to the one or more stored usage contexts (Postelnicu,  element 206 of Fig.2 and col 6 line 9-11 discloses that feature vectors can be features associated to text (acronym),  reference to text (context) “first feature vector 104 can include a word count for various words (or other features associated with text) included in a reference text and in a comparison text” ; col 6 line 46-50 further discloses pair-wise mathematical comparison of two feature vectors  “a Jaccard distance metric and/or other distance measure between feature vectors of the pairwise comparison.”;  Postelnicu’s teaches comparison of feature vectors and which can be applied to any two sets of feature vectors ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the context similarity comparison of Dhamdhere, Morimoto, Kao and Fux into pair-wire comparison of feature vectors of Postelnicu to produce an expected result of displaying an acronym definition list using pair-wise similarity comparison. The modification would be obvious because one of ordinary skill in the art would be motivated to provide context-relevant acronym definition by matching acronym contexts using well established mathematical approach so that extracted dentition would be contextual not syntactical.

Regarding claim 24, dependent on rejected claim 11 and further analysis are similar to claim rejection 23 and are applicable to claim 24.


Response to Arguments

I.	35 U.S.C §103

Applicant arguments regarding amended limitations of independent claim 1 and 11 of REMARKS filed on 2/17/2022 have been fully considered but are deemed to be moot in view of new ground of rejection.   
Regarding claims dependent on independent claim 3-10 and 13-22, no additional arguments have been presented other than mentioned for independent claim 1 and 11.  



                                                                                                                                                          
Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164